     Case 4:20-cv-00326-WTM-CLR Document 9 Filed 02/23/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


ANTHONY THREATT ROBINSON,

      Petitioner,

V.                                                  CASE NO. CV420-326


KEVIN SPRAYBERRY,

      Respondent.


                                    ORDER


      Before   the    Court    is    the      Magistrate    Judge's   Report   and

Recommendation       (Doc.    8),   to     which   Plaintiff    has   not   filed

objections. After a careful de novo review of the record, the

Report and Recommendation (Doc. 8) is ADOPTED as the Court's

opinion in this case. As a result. Plaintiff's Motion to Proceed

In   Forma   Pauperis    (Doc.      2)   is    GRANTED;    however.   Plaintiff's

Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED. Applying

the Certificate of Appealability (COA) standards set forth in Brown

V. United States, Nos. 407CV085, 403CR001, 2009 WL 307872 at *1-2

(S.D. Ga. Feb. 9, 2009), the Court discerns no COA-worthy issues

at this stage of the litigation. Therefore, Petitioner is not

entitled to a COA. See 28 U.S.C. § 2253(c)(1); 28 U.S.C. foil.

§ 2255, Rule 11(a) ("The district court must issue or deny a

certificate of appealability when it enters a final order adverse
    Case 4:20-cv-00326-WTM-CLR Document 9 Filed 02/23/21 Page 2 of 2



to the applicant."). The Clerk of Court is DIRECTED to close this

case.



     so ORDERED this ^3 day of February 2021

                                 WILLIAM T. MOORE, JR
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
